DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is response to communication filed 02/05/2021.

Status of the Claims
Claims 25-44 were pending. Claims 25, 31 and 39 have been amended. Therefore, claims 25-44 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/22/2021 and 12/18/2020 are being considered by the examiner.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 25-44 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-17 of U.S. Patent No. 9336292. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 25-44 of instant application recited similar limitations. Threfore, they are rejected on the ground of nonstatutory double patenting.The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Instant application 15/150370	Similar to	U.S. Patent No. 9336292
Claims 25- 27, 29-33, 39-41  			claim 10 of U.S. Patent No. 9336292
Claims 34-38 					claims 14 and 16
Claim 37 					claim 13 and 17
Claims 28, 42 					 claims 12


Instant application 15/150370
25.     A method, comprising:
performing, with one or more computing devices:
receiving, from a user external to the one or more computing devices, a service request to scale storage for a replicated database having a first instance replica and a second instance replica, wherein the replicated database is configured to apply a write operation of the first instance replica to the second instance replica;
scaling the storage for the first instance replica and the second instance replica;
in response to a failure of the first instance replica, associating network address information of the first instance replica with the second instance replica.
26.    The method of claim 25, further comprising executing a workflow via a workflow service, wherein the workflow includes scaling the storage for the first instance replica and the second instance replica.

generate a workflow task corresponding to the service request; and
provide a state for the workflow task.
28.     The method of claim 27, wherein the workflow task includes at least one of:
modifying an existing number of respective block storage volumes of each of the first instance replica and the second instance replica to a new number of block storage volumes;
causing one or more of the block storage volumes to be rebalanced according to the new number of block storage volumes;
causing one or more respective logical volumes for each of the first instance replica and the second instance replica to be resized according to the new number of block storage volumes; and
causing a respective file system for each of the first instance replica and the second instance replica to be resized according to the new number of block storage volumes.

30.     The method of claim 29, further comprising resizing the replication mechanism based at least in part on a respective new configuration for each of the first instance replica and the second instance replica.
31.     The method of claim 25, further comprising providing an interface configured to receive one or more service requests, wherein each of the one or more service requests correspond to a respective specified action to be performed at a database, and wherein the one or more service requests includes the service request.
32.     The method of claim 25, wherein the network address information includes a domain name system (DNS) name.
33.     The method of claim 25, further comprising causing the first instance replica to failover to the second instance replica, wherein scaling the storage for the second instance replica 
34.  A method, comprising:
receiving a service request to scale computing capacity for a replicated database having a first instance replica and a second instance replica;
provisioning a third instance replica and a fourth instance replica for the replicated database based at least in part on a specified compute class, wherein network address information corresponding to the third instance replica is based on network address information corresponding to the first instance replica;
in response to a failure of the third instance replica, associating the network address information corresponding to the third instance replica with the fourth instance replica.
35.     The method of claim 34, wherein the third instance replica and the fourth instance replica are provisioned as part of a workflow service, wherein the workflow service is configured to:

provide a state for the workflow task.
36.     The method of claim 34, further comprising configuring the replicated database to apply any write operation of the third instance replica to the fourth instance replica.
37.     The method of claim 34, further comprising causing the first instance replica to failover to the third instance replica in response to provisioning the third instance replica.
38.     The method of claim 37, wherein the third instance replica is provisioned prior to provisioning the fourth instance replica.
39.     A non-transitory computer-readable storage medium storing instructions that, when executed on one or more processors, cause the one or more processors to:
Receiving, from a user, a service request to scale storage for a replicated database having a first instance replica and a second instance replica, wherein the replicated database is configured to 
scaling the storage for the first instance replica and the second instance replica;
in response to a failure of the first instance replica, associating network address information of the first instance replica with the second instance replica.
40.    The non-transitory computer-readable storage medium of claim 39, wherein the instructions further cause the one or more processors to execute a workflow via a workflow service in a control environment, wherein the workflow is configured to:
generate one or more workflow tasks; and
provide a respective state for the one or more workflow tasks.
41.     The non-transitory computer-readable storage medium of claim 40, wherein the one or more workflow tasks correspond to one or more host tasks to be performed by one or more host managers in a data environment, and wherein 
42.    The non-transitory computer-readable storage medium of claim 39, wherein the instructions further cause the one or more processors to resize a replication mechanism of the replicated database according to a respective new configuration for each of the first instance replica and the second instance replica.
43.    The non-transitory computer-readable storage medium of claim 39, wherein the instructions further cause the one or more processors to provide the network
address information of the first instance replica to enable access to the replicated database via the first instance replica.
44.  The non-transitory computer-readable storage medium of claim 39, wherein the service request is based upon at least one of a user request, user preferences, or configuration information.



10. A computer-implemented method of scaling storage for a replicated database, comprising: under control of one or more computer systems configured with executable instructions, providing an interface to enable one or more service requests to be submitted to a control environment, each of the one or more service requests corresponding to a respective specified action to be performed with respect to a database in a data environment, the control environment being separate from the data environment; obtaining a service request to scale storage for a replicated database through the interface; executing a workflow via a workflow service in the control environment for causing scaling of the storage for a first instance replica and a second instance replica of the replicated database, the workflow service generating one or more workflow tasks corresponding to the service request and providing a respective state for the one or more workflow tasks; causing a replication mechanism of the replicated database to be resized according to a respective new 
    11. The computer-implemented method of claim 10, wherein the service request is based upon at least one of a user request, user preferences, or configuration information. 
    12. The computer-implemented method of claim 10, wherein the one or more workflow tasks correspond to at least one of modifying an existing number of respective block storage volumes of each of the first instance replica and the second instance replica to a new number of block storage volumes, causing one or more of the block storage volumes to be rebalanced according to the new number of block storage volumes, causing one or more respective logical volumes for each of the first instance replica and the second instance replica to be resized according to the new number of block storage 
    13. The computer-implemented method of claim 10, wherein executing the workflow for scaling the storage for the first instance replica and the second instance replica comprises: executing a first portion of the workflow for scaling the storage for the second instance replica to completion before beginning execution a second portion of the workflow for scaling the storage for the first instance replica; causing the first instance replica to failover to the second instance replica; and executing the second portion of the workflow for scaling the storage for the first instance replica.
14. A computer-implemented method of scaling computing capacity for a replicated database, comprising: under control of one or more computer systems configured with executable instructions, providing an interface to enable one or more service requests to be submitted to a control environment, each of the one or more service requests corresponding to a respective specified action to be performed with respect to a 
    15. The computer-implemented method of claim 14, wherein the service request is based 
    16. The computer-implemented method of claim 14, wherein the one or more workflow tasks comprise at least one of causing each of the third instance replica and the fourth instance replica to be instantiated according to the specified compute class, causing one or more respective block storage volumes to be detached from each of the first instance replica and the second instance replica, causing a respective file system for each of the first instance replica and the second instance replica to be unmounted, causing one or more respective logical volumes for each of the first instance replica and the second instance replica to be deactivated, causing the one or more block storage volumes to be attached respectively to the third instance replica and the fourth instance replica, causing a host manager for each of the third instance replica and the fourth instance replica to be installed and started, causing the one or more respective logical volumes for each of the third instance replica and the fourth instance replica to be activated, and causing the respective file 
    17. The computer-implemented method of claim 14, wherein the third instance replica is provisioned prior to the fourth instance replica, the method further comprising: causing the first instance replica to failover over to the third instance replica upon the third instance replica being provisioned. 




In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 25-27, 29, 31, 32-41, 43 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vermeulen et al. (US 20070156842, hereafter Vermeulen) in view of Rodriguez et al. (US 20050120025, hereafter Rodriguez).

Regarding claim 25, Vermeulen discloses:  method, comprising:
performing, with one or more computing devices (Vermeulen [0043]);
receiving, from a user external to the one or more computing devices, a service request to scale storage for a replicated database having a first instance replica and a second instance replica , wherein the replicated database is configured to apply a write operation of the first instance replica to the second instance replica (Vermeulen [0049] discloses: receiving the service request from clients external to the enterprise for storage service; [0053] discloses: allow to scale in size subject only to the physical storage resources available to the storage service; [0076] discloses: the bitstore nodes 160  (as a first and second instance replicas) where replicas of a given object 30 are stored ;  [0298] discloses: nodepicker 130 may be configured to generate a write plan identifying specific bitstore nodes 160 to which replicas of a particular object 30 should be written (as apply a write plan to the replicas (first and second instance replica). Such a write plan may be generated in such a way that various write policies are satisfied with respect to the particular object 30 once the write plan has been implemented, e.g., by a coordinator 120);
 (Vermeulen [0053] discloses: allow to scale in size subject only to the physical storage resources available to the storage service; [0058] discloses: multiple instances of an object 30 may be replicated throughout the physical storage devices used to implement the storage service system; [0085; 0091; 0092] discloses: writing request also based on a number of different storage policies include the storage resource capacity utilization among nodes (replicas) ); 
Vermeulen didn’t explicitly disclose, but Rodriguez disclose: in response to a failure of the first instance replica, associating network address information of the first instance replica with the second instance replica (Rodriguez [0023; 0042] discloses: If a disk or node fails, the cluster automatically fails over to other nodes in the cluster that maintain replicas of the same data; [0057] discloses: the node IP address).
Vermeulen and Rodriguez are analogous art because they are in the same field of endeavor, replication storage. It would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to modify Vermeulen, to include the teaching of Rodriguez, in order for optimizing performance by redistributing files across member nodes. The suggestion/motivation to combine is to ensure that that data is replicated across the cluster and always recovery across the distributed database (Rodgriguez [Abstract]).

Regarding claim 26, Vermeulen as modified discloses: the method of claim 25, further comprising executing a workflow via a workflow service (Vermeulen [0095; 0096] discloses: develop write plans throughout the storage service system);
wherein the workflow includes scaling the storage for the first instance replica and the second instance replica (Vermeulen [0095] discloses: query those nodes to ascertain the resources (e.g., storage capacity) available/scaling at each one. Because the operational and resource states of nodes 160 may change over time, in some embodiment’s nodepicker 130 may occasionally refresh operational state information via DFDD 110 and poll the resultant nodes 160 to refresh their resource state information).

Regarding claim 27, Vermeulen as modified discloses: the method of claim 26, wherein the workflow service is configured to: generate a workflow task corresponding to the service request (Vermeulen [0074] discloses: the web services platform maintenance  and overall scalability the storage service system for managing additional web services processing load independent of resources allocated to other tasks; [0095] discloses: To develop write plans as workflow tasks and  advise coordinators 120 with respect to object read operations and  monitor the state of nodes 160, e.g., with respect to their operational status and available resources)); and
provide a state for the workflow task (Vermeulen [0095] discloses: monitor the state of nodes 160, e.g., with respect to their operational status and available resources).

Regarding claim 29, Vermeulen as modified discloses: the method of claim 25, wherein the replicated database is further configured to apply the write operation of the first instance replica to the second instance replica (Vermeulen [0076] discloses: conducting write activity directed to those object 30 and store in the bitstore nodes 160 where replicas of a given object 30 are stored).

Regarding claim 31, Vermeulen as modified discloses:  further comprising providing an interface configured to receive one or more service requests, wherein each of the one or more service requests correspond to a respective specified action to be performed at a database, and wherein the one or more service requests includes the service request (Vermeulen [0068] discloses: web services platform may be configured to implement one or more service endpoints configured to receive and process web services request to access objected  from clients).

Regarding claim 32, Vermeulen as modified: the method of claim 25, wherein the network address information includes a domain name system (DNS) name (Rodriguez [0024] discloses: the sub-domain is delegated in the corporate DNS server to the name servers in the cluster itself; [[0057] discloses: the node IP address).

Regarding claim 33, Vermeulen as modified discloses: the method of claim 25, further comprising causing the first instance replica to failover to the second instance replica (Rodriguez [0023; 0042] discloses: If a disk or node fails, the cluster automatically fails over to other nodes (as the second instance replica) in the cluster that maintain replicas of the same data), wherein scaling the storage for the second instance replica occurs prior to scaling the storage for the first instance replica (Vermeulen [0099] discloses: replicator 180 may accord different priorities to creating replicas for objects 30 depending upon the condition under which additional replicas are required reflecting policies for generating object replicas).

Regarding claim 34, Vermeulen discloses: A method, comprising:
Receiving from a user, a service request to scale computing capacity for a replicated database having a first instance replica and a second instance replica (Vermeulen [0049] discloses: receiving the request from clients external to the enterprise for storage service; [0053] discloses: allow to scale in size subject only to the physical storage resources available to the storage service; [0076] discloses: the bitstore nodes 160 where replicas of a given object 30 are stored);
responsive to the received service request, provisioning a third instance replica and a fourth instance replica for the replicated database based at least in part on a specified compute class indicated in the service request (Vermeulen [0291-0293] discloses: a service provider offers services to a client (response to the service request) based on the storage requirements for different object (database) based on the storage classes (specified compute class);
Vermeulen didn’t explicitly disclose, but Rodriguez disclose: wherein network address information corresponding to the third instance replica is based on network address information corresponding to the first instance replica (Rodriguez [0024] discloses: the sub-domain is delegated in the corporate DNS server to the name servers in the cluster itself; [0023] data is replicated across the cluster so that the archive is always protected from device failure; [0057] discloses: the node IP address);
in response to a failure of the third instance replica, associating the network address information corresponding to the third instance replica with the fourth instance replica  (Rodriguez [0023; 0042] discloses: If a disk or node fails, the cluster automatically fails over to other nodes in the cluster that maintain replicas of the same data; [0057] discloses: the node IP address).


Regarding claim 35, Vermeulen as modified discloses: the method of claim 34, wherein the third instance replica and the fourth instance replica are provisioned as part of a workflow service, wherein the workflow service is configured to: generate a workflow task corresponding to the service request tasks (Vermeulen [0074] discloses: the web services platform maintenance  and overall scalability the storage service system for managing additional web services processing load independent of resources allocated to other tasks; [0095] discloses: To develop write plans as workflow tasks and  advise coordinators 120 with respect to object read operations and  monitor the state of nodes 160, e.g., with respect to their operational status and available resources); and
provide a state for the workflow task (Vermeulen [0095] discloses: monitor the state of nodes 160, e.g., with respect to their operational status and available resources).

Regarding claim 36, Vermeulen as modified discloses: the method of claim 34, further comprising configuring the replicated database to apply any write operation of the third instance replica to the fourth instance replica (Vermeulen [0076] discloses: conducting write activity directed to those object 30 and store in the bitstore nodes 160 where replicas of a given object 30 are stored).

Regarding claim 37, Vermeulen as modified discloses: the method of claim 34, further comprising causing the first instance replica to failover to the third instance replica in response to provisioning the third instance replica (Rodriguez [0023; 0042] discloses: If a disk or node fails, the cluster automatically fails over to other nodes in the cluster that maintain replicas of the same data; [0057] discloses: the node IP address).

(Vermeulen [0099] discloses: replicator 180 may accord different priorities to creating replicas for objects 30 depending upon the condition under which additional replicas are required reflecting policies for generating object replicas).

Regarding claim 39, Vermeulen as modified discloses:  A non-transitory computer-readable storage medium storing instructions that, when executed on one or more processors, cause the one or more processors to:
Receive, from a user, a service request to scale storage for a replicated database having a first instance replica and a second instance replica,  wherein the replicated database is configured to apply a write operation of the first instance replica to the second instance replica (Vermeulen [0049] discloses: receiving the request from clients external to the enterprise for storage service; [0053] discloses: allow to scale in size subject only to the physical storage resources available to the storage service; [0076] discloses: the bitstore nodes 160 where replicas of a given object 30 are stored ;  [0298] discloses: nodepicker 130 may be configured to generate a write plan identifying specific bitstore nodes 160 to which replicas of a particular object 30 should be written (as apply a write plan to the replicas (first and second instance replica). Such a write plan may be generated in such a way that various write policies are satisfied with respect to the particular object 30 once the write plan has been implemented, e.g., by a coordinator 120);
responsive to the received service request, scaling the storage for the first instance replica and the second instance (Vermeulen [0053] discloses: allow to scale in size subject only to the physical storage resources available to the storage service; [0058] discloses: multiple instances of an object 30 may be replicated throughout the physical storage devices used to implement the storage service system; [0085; 0091; 0092] discloses: writing request also based on a number of different storage policies include the storage resource capacity utilization among nodes (replicas) ); 
Vermeulen didn’t explicitly disclose, but Rodriguez disclose: in response to a failure of the first instance replica, associating network address information of the first instance replica with the second (Rodriguez [0023; 0042] discloses: If a disk or node fails, the cluster automatically fails over to other nodes in the cluster that maintain replicas of the same data; [0057] discloses: the node IP address).
Vermeulen and Rodriguez are analogous art because they are in the same field of endeavor, replication storage. It would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to modify Vermeulen, to include the teaching of Rodriguez, in order for optimizing performance by redistributing files across member nodes. The suggestion/motivation to combine is to ensure that that data is replicated across the cluster and always recovery across the distributed database (Rodgriguez [Abstract]).

Regarding claim 40, Vermeulen as modified discloses: the non-transitory computer-readable storage medium of claim 39, wherein the instructions further cause the one or more processors to execute a workflow via a workflow service in a control environment, wherein the workflow is configured to: (Vermeulen [0066] discloses: storage client may be configured to provide access to web services based storage and executing within the operating system environment);
generate one or more workflow tasks (Vermeulen  [0095] discloses: To develop write plans as workflow tasks and  advise coordinators 120 with respect to object read operations and  monitor the state of nodes 160, e.g., with respect to their operational status and available resources);
provide a state for the workflow task provide a respective state for the one or more workflow tasks  (Vermeulen [0095] discloses: the write plans as a workflow tasks to advise coordinators with respect to object read operations, nodepicker 130 may be configured to monitor the state of nodes 160, e.g., with respect to their operational status and available resources).

Regarding claim 41, Vermeulen as modified  discloses: the non-transitory computer-readable storage medium of claim 40, wherein the one or more workflow tasks correspond to one or more host tasks to be performed by one or more host managers in a data environment (Vermeulen [0095] discloses: the write plans as a workflow tasks to advise coordinators (host managers) with respect to object read operations, nodepicker 130 may be configured to monitor the state of nodes 160, e.g., with respect to their operational status and available resources.).

Regarding claim 43, Vermeulen as modified  discloses: the non-transitory computer-readable storage medium of claim 39, wherein the instructions further cause the one or more processors to provide the network address information of the first instance replica to enable access to the replicated database via the first instance replica (Vermeulen [0059] discloses: provide a key for valid access to an object within the storage service , for example if a replicated instance (or replica) of object 30 migrates to a different physical storage location (e.g., due to failure or replacement of its underlying storage medium), a locator that refers to that specific instance may cease to be valid, although another locator corresponding to the migrated instance of object 30 in its new location may be generated and used.).

Regarding claim 44, Vermeulen as modified discloses: the non-transitory computer-readable storage medium of claim 39, wherein the service request is based upon at least one of a user request, user preferences, or configuration information (Vermeulen [0067; 0068] discloses receive a web services requests from the clients.).

Claims 28, 30 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vermeulen et al. (US 20070156842, hereafter Vermeulen) in view of Rodriguez et al. (US 20050120025, hereafter Rodriguez) and further in view of Pandit (US 7370025).

Regarding claim 28, Vermeulen as modified didn’t disclose, but Pandit discloses: the method of claim 27, wherein the workflow task includes at least one of: modifying an existing number of respective block storage volumes of each of the first instance replica and the second instance replica to a new number of block storage volumes (Pandit, [C12L22-31]: discloses at least: the resize process with block-level replication of data from replication source to replication target volumes); 
causing one or more of the block storage volumes to be rebalanced according to the new number of block storage volumes; causing one or more respective logical volumes for each of the first instance replica and the second instance replica to be resized according to the new number of block storage Pandit, [C12L22-31]: discloses at least: the resize process with block-level replication of data from replication source to replication target volumes); and 
causing a respective file system for each of the first instance replica and the second instance replica to be resized according to the new number of block storage volumes (Pandit, [C12L22-21]: discloses: the resize process with block-level replication of data from replication source to replication target volumes). Thus, at the time invention was made, it would have been obvious to a person of ordinary skill in the art to include the teaching of Pandit in the system of Vermeulen as modified. The motivation would be obvious because on of ordinary skill in the art would be able for providing access to replicated data.

Regarding claim 30, Vermeulen as modified  discloses: the method of claim 29, further comprising resizing the replication mechanism based at least in part on a respective new configuration for each of the first instance replica and the second instance (Pandit, [C12L22-21]: discloses: the resize process with block-level replication of data from replication source to replication target volumes).

Regarding claim 42, Vermeulen as modified  discloses: the non-transitory computer-readable storage medium of claim 39, wherein the instructions further cause the one or more processors to resize a replication mechanism of the replicated database according to a respective new configuration for each of the first instance replica and the second instance replica (Pandit, [C12L22-21]: discloses: the resize process with block-level replication of data from replication source to replication target volumes). 



Response to Arguments
Double Patenting
Applicant will consider filing the Terminal Disclaimer.  Therefore, the rejection is stand rejected.

Claim Rejections - 35 USC § 103: 

Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CINDY NGUYEN/             Examiner, Art Unit 2161